Citation Nr: 1636018	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for pneumonia, to include as secondary to asbestos exposure.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), emphysema, bullae of the left lung (claimed as lung issue), to include as secondary to asbestos exposure.

3. Entitlement to service connection for obstructive sleep apnea, to include as secondary to asbestos exposure.

4. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; and a May 2009 rating decision issued by the RO in Phoenix, Arizona.   

The issues of entitlement to service connection for depression; obstructive sleep apnea; and chronic obstructive pulmonary disease (COPD), emphysema, bullae of the left lung (claimed as lung issue), are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The pertinet medical and lay evidence do not reflect that the Veteran has or recently had pneumonia.  


CONCLUSION OF LAW

The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in January and December 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran, family and acquaintances, and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant matter, the Board finds that service connection for pneumonia, to include as secondary to asbestos exposure, is not appropriate.   

As is discussed in the below remand, the Board finds that the Veteran was exposed to asbestos during active service.  However, after a thorough review of the evidence of record, the Board finds that there is not any evidence of a present diagnosis of pneumonia to which service connection may be assigned.  

The Veteran's initial claim, filed in October 2007, requested service connection for, among other things, secondary lung issues related to asbestos exposure, emphysema/COPD, and pneumonia.  With regard to the claim for pneumonia, the Veteran stated that the first time he experienced this illness was during service, and he had it several times since.  

The Board has reviewed all medical evidence of record, but finds no evidence of a present disability manifested by pneumonia, recurrent or otherwise.   A December 2000 VA treatment record notes several prior episodes of pneumonia, with one confirmed in 1989, and possibly more recently at the same time his wife had pneumonia, although a date is not given for that instance, nor is a confirmed diagnoses.  (See VBMS, Medical Records - Government Facility, 8/28/2008, p. 60).  A March 2008 VA treatment record finds left lung emphysema, stable since 2004, "probably related to old pneumonia," but no present findings of pneumonia.  (See VBMS, Medical Records - Government Facility, 8/28/2008, p. 5).  A separate March 2008 medical record indicates that the Veteran self-reported pneumonia while in active service, but no present diagnosis.  (See VBMS, Medical Records - Government Facility, 8/28/2008, p. 33).  

Private medical records submitted by the Veteran indicate that in August 2002, the Veteran was shown to have an abnormal appearing left lung of uncertain etiology; large areas of scarring and/or atelectasis with possible underlying callous changes resulting in COPD.  No active chest disease was otherwise diagnosed.  (See VBMS, Medical Records - Non-Government Facility, 4/9/2008).  

A June 2008 examination by the Arizona Department of Economic Security found COPD and chest pain of unclear etiology, but no diagnosis of pneumonia was given.  (See VBMS, Medical Records - Non-Government Facility, 3/27/2008).  

In April 2008, the Veteran was afforded a VA examination in connection with his claims on appeal.  The Veteran was diagnosed with severe bullous changes within the left lung, otherwise diagnosed with interstitial respiratory lung disease with left lung bullae.  No diagnosis of pneumonia was given.  (See VBMS, VA Examination, 4/15/2008).  

In light of the above, the Board finds that the claim for service connection for pneumonia must be denied.  The Board acknowledges the Veteran's reports of previous diagnosed cases of pneumonia, however, in order for service-connection to be granted, a chronic disability must be present during a period on appeal.  The evidence of record does not support such a finding.  Although the Veteran is competent to report that he was diagnosed with pneumonia previously, there is no evidence that he is competent to provide a present diagnosis of pneumonia.  38 C.F.R. § 3.159(c) (2015); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (stating that a lay person is competent to report observable symptomatology of an injury or illness).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 
26 Vet. App. 289, 294 (2013).  Here, the Board has conducted a thorough study of all pertinent medical and lay evidence available and finds that there is no evidence showing that he has experienced pneumonia during the period on appeal or shortly before the filing of this claim.  Rather, all medical evidence of record attributes his various lung disabilities to other diagnosed conditions such as COPD, obstructive sleep apnea, and interstitial respiratory lung disease with left lung bullae, which are addressed in the below remand.  While those other lung disabilities are subject to additional development, below, absent any finding of pneumonia during the appeal period, the claim for service connection for pneumonia fails the first criteria- that of a presently diagnosed disability.  As such, the preponderance of the evidence is against this issue and service connection is denied.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for pneumonia is denied.  


REMAND

The Veteran contends that he was exposed to asbestos by virtue of his service aboard the U.S.S. Rigel.  To date, the RO has maintained that there is no indication of exposure to any significant asbestos (or any asbestos survey) indicated in the Veteran's service treatment or military personnel records.  A review of the Veteran's military personnel records confirm service aboard the U.S.S. Rigel.  His Form DD-214 lists his primary military specialty number and title as BM 0100, which indicates service as a Boatswain's Mate.  

With respect to claims involving asbestos exposure, there is no specific statutory or regulatory guidance, but the VA Adjudication Procedures Manual, the M21-2, contains relevant provisions, which include a table that characterizes the probability of exposure to asbestos for various Military Occupational Specialties, ranging from minimal to highly probable.  VBA Manual M21-1.IV.ii.1.I.3.c.  Boatswain's Mates are categorized as having a probability of exposure of minimal.  The M21-1 instructs that if a MOS is categorized in the referenced table as minimal, probable or highly probable to "concede asbestos exposure for purposes of scheduling an examination."  VBA Manual M21-1.IV.ii.1.I.3.e.  As such, for purposes of the below requested VA opinions, asbestos exposure is established.

In general, once VA undertakes to provide a VA examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In April 2008, the Veteran was afforded a general VA examination which diagnosed obstructive sleep apnea, and interstitial respiratory lung disease with left lung bullae.  Although a diagnosis was given in that examination report, no etiology opinion was provided with regard to whether either diagnosed condition may be attributed to the Veteran's in-service asbestos exposure.  Because the M21-1 instructs to conceded asbestos exposure based on MOS, the Board finds this guidance to be persuasive to remand for a new examination addresses such in-service exposure.

Likewise, concerning the claim for service connection for depression, the Veteran was afforded a VA examination in April 2008.  That examination report diagnosed depressive disorder, not otherwise specified, which it said was likely attributable to the Veteran's chronic pain.  However, that opinion does not address the Veteran's service treatment records, which show psychiatric treatment during service, to include in December 1973.  The Veteran checked "yes" on the report of medical history at entrance to service for "nervous trouble of any sort."  The examiner's notation was "jittery since childhood - no disability."  Additionally, it appears that the examiner did not consider various lay statements of record, to include one from January 2008 from his daughter noting a change in the Veteran's personality from childhood to after his return from active service.  It is essential in the evaluation of a disability that it be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  As such, a new examination should be provided which addresses whether the Veteran's presently diagnosed depressive disorder, not otherwise specified, had onset during active service, or is otherwise related to active service.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination to assess his diagnosed lung disabilities, including COPD and interstitial respiratory lung disease with left lung bullae.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and should be reviewed prior to rendering of any opinions.  The examiner should conduct a complete examination of the Veteran, to include any necessary diagnostic testing.

For each diagnosed lung disability, the examiner should state whether it is at least as likely as not, that the disability is etiologically related to any incident of active service, to include exposure to asbestos (minimal exposure has been established via the Veteran's MOS).  

All opinions should be accompanied by a comprehensive rationale, and should include citation to evidence of record, known medical principles, and medical treatise evidence.   

2. Schedule the Veteran for a new VA examination to assess his diagnosed obstructive sleep apnea.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and should be reviewed prior to rendering of any opinions.  The examiner should conduct a complete examination of the Veteran, to include any necessary diagnostic testing.

State whether it is at least as likely as not that the Veteran's obstructive sleep apnea had onset during, or is otherwise etiologically related to any incident of active service, to include exposure to asbestos (minimal exposure has been established via the Veteran's MOS).  In the alternative, the examiner should also state whether the Veteran's obstructive sleep apnea is etiologically related to any other diagnosed disability, including depression, or his various lung disabilities.  

All opinions should be accompanied by a comprehensive rationale, and should include citation to evidence of record, known medical principles, and medical treatise evidence.   

3. Schedule the Veteran for a new VA examination to assess his diagnosed depression.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and should be reviewed prior to rendering of any opinions.  The examiner should conduct a complete examination of the Veteran, being careful to take a detailed history, noting the psychiatry treatment in service and the lay statement(s) describing a change in the Veteran's personality, as appropriate.  The Veteran is competent to report a history of observable symptomatology.  

Thereafter, state whether it is at least as likely as not that the Veteran's depression had onset during active service, or is otherwise related to any incident of active service.    

All opinions should be accompanied by a comprehensive rationale, and should include citation to evidence of record, known medical principles, and medical treatise evidence.   

4. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


